IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                   : No. 130 MM 2019
                                                 :
                     Respondent                  :
                                                 :
                                                 :
              v.                                 :
                                                 :
                                                 :
 KAMERON EDWARD ORR,                             :
                                                 :
                     Petitioner                  :


                                        ORDER



PER CURIAM

      AND NOW, this 6th day of January, 2020, the “Petition for Leave to File for

Allowance of Appeal Nunc Pro Tunc” is GRANTED. Petitioner has 30 days from this

order in which to submit his Petition for Allowance of Appeal.